350 F.3d 1301
Murray J. KLAUBER, Dr., Plaintiff-Appellant,v.CITY OF SARASOTA, Sarasota Community Redevelopment Agency, David R. Sollenberger, Defendants-Appellees.
No. 02-16762.
United States Court of Appeals, Eleventh Circuit.
Filed November 18, 2003.

Donald Edward Hemke, Carlton, Fields, Ward, Emmanuel, Smith & Cutler P.A., Tampa, FL, for Plaintiff-Appellant.
Robert M. Fournier, Sarasota, FL, for Defendants-Appellees.
Appeal from the United States District Court for the Middle District of Florida (No. 00-02475-CV-T-17-MAP); Elizabeth A. Kovachevich, Judge.
Before BLACK, HULL and COX, Circuit Judges.
PER CURIAM:


1
We find it unnecessary to decide whether the district court's analysis was correct in all respects. Based upon our de novo review of the record, we have determined there was no reversible error in the judgment entered for Appellees. Our determination is based upon several reasons including, but not limited to, Appellant's failure to demonstrate a genuine issue of material fact as to whether Appellees intentionally discriminated against him.


2
AFFIRMED.